Title: To Thomas Jefferson from Jonathan Brunt, 25 October 1802
From: Brunt, Jonathan
To: Jefferson, Thomas


          
            Sir,
            George-Town, Oct 25, 1802
          
          Last November I addressed a Pamphlet to you, from Schenectady, near Albany, (N.Y.S.) which I hope you received. As I have followed the Printing-Business in America without much success, thro’ the minds of the people being somewhat contaminated with corrupt speculations; (which is not actuated by a principle of laudable enterprize in honest Industry;) I hoped you would not be displeased if I enquired of you, if it would be practicable to get a place as a writer or copyist under your Government.
          I am, Sir, your obedt. Servt.
          
            Jonathan Brunt, printer
          
        